 



Exhibit 10.1
PRIDE INTERNATIONAL, INC.
EMPLOYMENT/NON-COMPETITION/
CONFIDENTIALITY AGREEMENT
RODNEY W. EADS

 



--------------------------------------------------------------------------------



 



EMPLOYMENT/NON-COMPETITION/CONFIDENTIALITY AGREEMENT

     
DATE:
  The date of execution set forth below.
 
   
COMPANY/EMPLOYER:
  Pride International, Inc.,
a Delaware corporation
5847 San Felipe, Suite 3300
Houston, Texas 77057
 
   
EMPLOYEE:
  Rodney W. Eads
18305 Kitzman Rd.
Cypress, Texas 77429

     This Employment/Non-Competition/Confidentiality Agreement by and between
Pride International, Inc. (the “Company” and as further defined below) and
Rodney W. Eads (“Employee”), effective as of September 18, 2006 (the
“Agreement”), is made on the terms as herein provided.
PREAMBLE
     WHEREAS, the Company wishes to attract and retain well-qualified employees
and key personnel and to assure itself of the continuity of its management;
     WHEREAS, the Company recognizes that Employee will serve as a valuable
resource of the Company, and the Company desires to be assured of the continued
services of Employee;
     WHEREAS, the Company desires to obtain assurances that Employee will devote
his best efforts to his employment with the Company and will not enter into
competition with the Company in its business as now conducted and to be
conducted, or solicit customers or other employees of the Company to terminate
their relationships with the Company;
     WHEREAS, Employee will serve as a key employee of the Company, and he
acknowledges that his talents and services to the Company are of a special,
unique, unusual and extraordinary character and are of particular and peculiar
benefit and importance to the Company;
     WHEREAS, the Company is concerned that in the event of a possible or
threatened Change in Control (as defined below) of the Company, Employee may
feel insecure, and therefore the Company desires to provide security to Employee
in the event of a Change in Control;
     WHEREAS, the Company further desires to assure Employee that if a possible
or threatened Change in Control should arise and Employee should be involved in
deliberations or negotiations in connection therewith, Employee would be in a
secure position to consider and participate in such transaction as objectively
as possible in the best interests of the Company and

 



--------------------------------------------------------------------------------



 



to this end desires to protect Employee from any direct or implied threat to his
financial well-being by a Change in Control;
     WHEREAS, Employee is willing to continue to serve the Company but desires
assurances that in the event of such a Change in Control he will continue to
have the employment status and responsibilities he could reasonably expect
absent such event and, that in the event this turns out not to be the case, he
will have fair and reasonable severance protection on the basis of his service
to the Company to that time;
     WHEREAS, different factors impact the Company and Employee under
circumstances of regular employment between the Company and Employee when there
is no threat of Change in Control and/or none has occurred, as opposed to
circumstances under which a Change in Control is rumored, threatened, occurring
or has occurred. For this reason, the Agreement deals with the regular
employment of Employee under circumstances whereby no Change in Control is
threatened, occurring or has occurred and it deals with circumstances whereby a
Change in Control is threatened, occurring or has occurred. The Agreement deals
with matters impacting both regular employment and employment following a Change
in Control, including non-competition and confidentiality; and
     WHEREAS, Employee is willing to enter into and carry out the
non-competition and confidentiality obligations and covenants set forth herein
in consideration of the Agreement.
AGREEMENT
     NOW, THEREFORE, Employee and the Company (together the “Parties”) agree as
follows:

I.   PRIOR AGREEMENTS/CONTRACTS

  1.01   PRIOR AGREEMENTS. Employee represents and warrants to the Company that
(i) he has no continuing non-competition agreements with any prior employers
that have not been disclosed in writing to the Company and (ii) neither the
execution of the Agreement by Employee or the performance by Employee of his
obligations under the Agreement will result in a violation or breach of, or
constitute a default under the provisions of any contract, agreement or other
instrument to which Employee is or was a party.

II.   DEFINITION OF TERMS       Words used in the Agreement in the singular
shall include the plural and in the plural the singular, and the gender of words
used shall be construed to include whichever may be appropriate under any
particular circumstances of the masculine, feminine or neuter genders.

  2.01   CAUSE. The term “Cause” means: (i) Employee’s continued failure to
perform his duties and responsibilities with the Company (other than any failure
due to physical or mental incapacity) after a demand for performance that is not
unreasonable under industry standards is delivered to him by the Board of

-2-



--------------------------------------------------------------------------------



 



      Directors which specifically identifies the manner in which the Board
believes he has not performed his duties, (ii) gross negligence or willful
misconduct which causes material injury, monetary or otherwise, to the Company
or its affiliates, (iii) failure to comply with the terms of Section 3.02d; or
(iv) violation of one or more of the covenants in Article V (except violation of
the covenant not to compete after termination after Change in Control as
discussed herein). No act or failure to act by Employee shall be considered
“willful” unless done or omitted to be done by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. The unwillingness of Employee to accept, under circumstances that give
rise to a Constructive Termination, any or all of a change in the nature or
scope of his position, authorities or duties, a reduction in his total
compensation or benefits, or other action by or at request of the Company in
respect of his position, authority, or responsibility that is contrary to the
Agreement, may not be considered by the Board of Directors to be a failure to
perform or misconduct by Employee. Notwithstanding the foregoing, Employee shall
not be deemed to have been terminated for Cause for purposes of the Agreement
unless and until there shall have been delivered to him a copy of a resolution,
duly adopted by a vote of three-fourths of the entire Board of Directors of the
Company at a meeting of the Board of Directors called and held (after reasonable
notice to Employee and an opportunity for Employee and his counsel to be heard
before the Board) for the purpose of considering whether Employee has been
guilty of such a willful failure to perform or such willful misconduct as
justifies termination for Cause hereunder, finding that in the good faith
opinion of the Board of Directors Employee has been guilty thereof and
specifying the particulars thereof.     2.02   CHANGE IN CONTROL. The term
“Change in Control” of the Company shall mean, and shall be deemed to have
occurred on the date of the first to occur of any of the following:

  a.   there occurs a change in control of the Company of the nature that would
be required to be reported in response to item 6(e) of Schedule 14A of
Regulation 14A or Item 1 of Form 8(k) promulgated under the Securities Exchange
Act of 1934 as in effect on the date of the Agreement, or if neither item
remains in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 which serve similar
purposes;     b.   any “person” (as such term is used in Sections 12(d) and
14(d)(2) of the Securities Exchange Act of 1934) is or becomes a beneficial
owner, directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the total voting power of the Company’s then
outstanding securities;     c.   the individuals who were members of the Board
of Directors of the Company (the “Board”) immediately prior to a meeting of the
shareholders of the Company involving a contest for the election of

-3-



--------------------------------------------------------------------------------



 



      directors shall not constitute a majority of the Board of Directors
following such election;     d.   the Company shall have merged into or
consolidated with another corporation, or merged another corporation into the
Company, on a basis whereby less than fifty percent (50%) of the total voting
power of the surviving corporation is represented by shares held by former
shareholders of the Company prior to such merger or consolidation;     e.   the
Company shall have sold, transferred or exchanged all, or substantially all, of
its assets to another corporation or other entity or person; or     f.   a
Limited Change in Control (as hereinafter defined) shall have occurred.

  2.03   CHANGE IN CONTROL TERMINATION. The term “Change in Control Termination”
shall mean a Termination (i) within three (3) years following the date of a
Change in Control which occurs for any reason other than a Limited Change in
Control or (ii) within two (2) years following the date of a Limited Change in
Control.     2.04   COMPANY. The term “Company” means Pride International, Inc.,
a Delaware corporation, as the same presently exists, as well as any and all
successors, regardless of the nature of the entity or the state or nation of
organization, whether by reorganization, merger, consolidation, absorption or
dissolution. For the purpose of the Agreement, Company includes all subsidiaries
and affiliates of the Company to the extent such subsidiary and/or affiliate is
carrying on any portion of the business of the Company or a business similar to
that being conducted by the Company.     2.05   CONSTRUCTIVE TERMINATION. The
term “Constructive Termination” means termination of employment by reason of
Employee’s resignation for any one or more of the following events:

  a.   Employee’s resignation or retirement is requested by the Company other
than for Cause;     b.   A significant and material diminution in Employee’s
duties and responsibilities and which diminution would degrade, embarrass or
otherwise make it unreasonable for Employee to remain in the employment of the
Company;     c.   Any reduction in Employee’s total base salary or material
reduction in benefits from that provided in the Compensation and Benefits
Section hereof, unless such reduction is generally applicable to all similarly
situated executives of the Company;     d.   The material breach by the Company
of any other provision of the Agreement;

-4-



--------------------------------------------------------------------------------



 



  e.   Any requirement of the Company that Employee relocate more than 75 miles
from downtown Houston, Texas; or     f.   Notice by the Company of non-renewal
of the Agreement contrary to the wishes of Employee.

      Notwithstanding any provision to the contrary, in order for Employee’s
resignation to be deemed a Constructive Termination, (A) Employee must provide a
written notice to the Company that Employee intends to terminate his employment
with the Company within 60 days following the occurrence of the event that
Employee claims constitutes a Constructive Termination; (B) the written notice
must describe the event constituting the Constructive Termination in reasonable
detail and (C) within 30 days after receiving such notice from Employee, the
Company must fail to reinstate Employee to the position he was in, or otherwise
cure the circumstances giving rise to the Constructive Termination.     2.06  
CUSTOMER. The term “Customer” includes all persons, firms or entities that are
purchasers or end-users of services or products offered, provided, developed,
designed, sold or leased by the Company during the relevant time periods, and
all persons, firms or entities which control, or which are controlled by, the
same person, firm or entity which controls such purchase.     2.07   DISABILITY.
The term “Disability” means physical or mental incapacity qualifying Employee
for a long-term disability under the Company’s long-term disability plan. If no
such plan exists on the Employment Date, the term “Disability” means physical or
mental incapacity as determined by a doctor jointly selected by Employee (or
Employee’s representative legally authorized to act on Employee’s behalf) and
the Board of Directors of the Company qualifying Employee for long-term
disability under reasonable employment standards.     2.08   EMPLOYMENT DATE.
The Employee’s initial date of active employment, which shall be September 18,
2006.     2.09   LIMITED CHANGE IN CONTROL. The term “Limited Change in Control”
of the Company shall mean, and shall be deemed to have occurred on, the date the
Company shall have merged into or consolidated with another corporation, or
merged another corporation into the Company, on a basis whereby at least fifty
percent (50%) but not more than eighty percent (80%) of the total voting power
of the surviving corporation is represented by shares held by former
shareholders of the Company immediately prior to such merger or consolidation.  
  2.10   TERMINATION. The term “Termination” shall mean termination of the
employment of Employee with the Company (including by reason of death,
Disability and Constructive Termination) for any reason other than (i) Cause or
(ii) Voluntary Resignation. Notwithstanding any provision hereof to the
contrary, the Company shall have the right to terminate Employee’s employment at
any time during the Employment Period, as defined below (including any extended

-5-



--------------------------------------------------------------------------------



 



      term), and the Company has no obligation to deliver advance notice of
termination, except such notice as is otherwise required for a termination for
Cause under Section 2.01.     2.11   VOLUNTARY RESIGNATION. The term “Voluntary
Resignation” means termination of employment with the Company by Employee for
any reason other than death, Disability or a Constructive Termination.

III.   EMPLOYMENT

  3.01   EMPLOYMENT. Except as otherwise provided in the Agreement, the Company
hereby agrees to continue Employee in its employ, and Employee hereby agrees to
remain in the employ of the Company, for the Employment Period (as defined
below). During the Employment Period, Employee shall exercise such position and
authority and perform such responsibilities as are commensurate with the
position to which he is assigned and as directed by his supervisor. The office,
position and title for which Employee is initially employed is that of Executive
Vice President and Chief Operating Officer of the Company. Employee and the
Company agree that the Company may re-assign Employee to another office,
position and/or title, subject to Employee’s rights under Section 2.05 of the
Agreement.     3.02   BEST EFFORTS AND OTHER EMPLOYMENT OBLIGATIONS OF EMPLOYEE;
BUSINESS EXPENSES AND OFFICE AND OTHER SERVICES.

  a.   Employee agrees that he will at all times faithfully, industriously and
to the best of his ability, experience and talents, perform all of the duties
that may be required of and from him pursuant to the express and implicit terms
hereof, to the reasonable satisfaction of the Company.     b.   Employee shall
devote his normal and regular business time, attention and skill to the business
and interests of the Company, and the Company shall be entitled to all of the
benefits, profits or other issue arising from or incident to all work, services
and advice of Employee performed for the Company. Such employment shall be
considered “full time” employment. Employee shall also have the right to devote
such incidental and immaterial amounts of his time which are not required for
the full and faithful performance of his duties hereunder to any outside
activities and businesses which are not being engaged in by the Company and
which shall not otherwise interfere with the performance of his duties
hereunder. Notwithstanding the foregoing, it shall not be a violation of the
Agreement for Employee to (i) serve on corporate, civic or charitable boards or
committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (iii) manage personal investments, so long as such
activities do not significantly interfere with the performance of Employee’s
responsibilities hereunder. Employee shall have the right to

-6-



--------------------------------------------------------------------------------



 



      make investments in any business provided such investment does not result
in a violation of the Non-Competition Section of the Agreement.     c.  
Employee acknowledges and agrees that Employee owes a fiduciary duty to the
Company. In keeping with these duties, Employee shall make full disclosure to
the Company of all business opportunities pertaining to the Company’s business
and shall not appropriate for Employee’s own benefit business opportunities
concerning the subject matter of the fiduciary relationship.     d.   Employee
shall not intentionally take any action which he knows would not comply with the
laws of the United States or any other jurisdiction applicable to Employee’s
actions on behalf of the Company, and/or any of its subsidiaries or affiliates,
including specifically, without limitation, the United States Foreign Corrupt
Practices Act, generally codified in 15 USC 78 (the “FCPA”), as the FCPA may
hereafter be amended, and/or its successor statutes.     e.   During the
employment relationship and after the employment relationship terminates,
Employee agrees to refrain from any disparaging comments about the Company, any
affiliates, or any current or former officer, director or employee of the
Company or any affiliate, and Employee agrees not to take any action, or assist
any person in taking any other action, that is materially adverse to the
interests of the Company or any affiliate or inconsistent with fostering the
goodwill of the Company and its affiliates; provided, however, that nothing in
the Agreement shall apply to or restrict in any way the communication of
information by Employee to any state or federal law enforcement agency or
require notice to the Company thereof, and Employee will not be in breach of the
covenant contained above solely by reason of his testimony which is compelled by
process of law. The Company and its affiliates, officers and directors agree to
refrain from any disparaging comments about Employee; provided, however, that
nothing in the Agreement shall apply to or restrict in any way the communication
of information by the Company and its affiliates, officers and directors to any
state or federal law enforcement agency or require notice to Employee thereof,
and the Company and its affiliates, officers and directors will not be in breach
of the covenant contained above solely by reason of testimony which is compelled
by process of law.     f.   During the Employment Period, Employee shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Employee in accordance with the most favorable policies, practices and
procedures of the Company as in effect from time to time.     g.   During the
Employment Period, the Company shall furnish Employee with office space,
secretarial assistance and such other facilities and services as

-7-



--------------------------------------------------------------------------------



 



      shall be suitable to Employee’s position and adequate for the performance
of Employee’s duties hereunder.

  3.03   TERM OF EMPLOYMENT. Employee’s employment will commence on the
Employment Date and will be for a term ending at 12:00 o’clock midnight on the
second anniversary of the Employment Date (the “Employment Period”); thereafter,
the Employment Period will be automatically extended for successive terms of one
(1) year commencing on each anniversary of the Employment Date; provided,
however, that the Company or Employee may give written notice to the other that
the Agreement will not be renewed or continued after the next scheduled
expiration date which is not less than one (1) year after the date that the
notice of non-renewal was given. Immediately upon termination of employment with
the Company, Employee agrees to resign from all officer and director positions
held with the Company and its affiliates.     3.04   COMPENSATION AND BENEFITS.
During the Employment Period Employee shall receive the following compensation
and benefits:

  a.   Employee will receive an annual base salary of not less than $500,000.00,
with the opportunity for increases, from time to time thereafter, which are in
accordance with the Company’s regular executive compensation practices (the
“Annual Base Salary”). The Annual Base Salary will be reviewed at least
annually, but in no event earlier than July 2007. The Annual Base Salary may be
reduced only if the Annual Base Salary of the Chief Executive Officer of the
Company is reduced by a proportionate percentage.     b.   Subject to the
Company’s discretion, Employee will be eligible to participate on a reasonable
basis in annual bonus (as more fully described below) and other incentive
compensation plans which provide opportunities to receive compensation in
addition to his Annual Base Salary. For the 2006 calendar year, the actual bonus
payable to Employee shall be no less than 70% of Annual Base Salary. For the
2007 calendar year Employee will be eligible to participate in the Company’s
annual incentive plan at a target award level of no less than 70% of Annual Base
Salary and at a maximum bonus award level of no less than 140% of Annual Base
Salary. Employee will be entitled to participate in employee welfare and
qualified plans (including, but not limited to, medical, life, health, accident
and disability insurance and disability benefits) and to receive perquisites
which are offered by the Company in its exclusive discretion.     c.   Employee
will receive no fewer than twenty (20) paid vacation days each year.     d.  
Employee shall receive a monthly automobile allowance in an amount not less than
$750.00.

-8-



--------------------------------------------------------------------------------



 



  e.   Employee shall receive a lump-sum cash sign-on bonus in the amount of
$100,000.00, payable within fifteen (15) days of the commencement of the
Employment Period. In the event Employee shall cease employment due to Voluntary
Resignation (other than a voluntary resignation under Section 4.03 hereof) or
termination for Cause during the initial two-year Employment Period, Employee
agrees to repay to the Company, immediately upon such cessation of employment, a
pro-rata portion of the payment provided under this Section 3.04e, which shall
be determined by multiplying $100,000.00 by a fraction, the numerator of which
shall be the number days during the Employment Period which have elapsed as of
the date of Employee’s termination and the denominator of which shall be 730.
The Company shall have the right to apply any compensation payable to Employee
on or following the date of cessation of employment toward the satisfaction of
this obligation, and Employee consents to such right of set-off.     f.   As
approved by the Compensation Committee of the Company (the “Committee”), on the
Employment Date, Employee shall receive:

  (i)   An award of a non-qualified option to acquire up to 75,000 shares of
common stock of Pride International, Inc. (“Common Stock”), in accordance with
the terms of the 1998 Long Term Incentive Plan (the “LTIP”) and the option award
terms attached as Exhibit A hereto, with an exercise price equal to the closing
price of the Common Stock on the Employment Date;     (ii)   an award of a
non-qualified option to acquire up to 50,000 shares of Common Stock, in
accordance with the terms of the LTIP and the option award terms attached as
Exhibit B hereto, with an exercise price equal to the closing price of the
Common Stock on the Employment Date;     (iii)   an award of 32,000 shares of
restricted stock pursuant to the LTIP and subject to the terms and provisions of
the Company’s restricted stock award attached as Exhibit C hereto; and     (iv)
  an award of 25,000 shares of restricted stock pursuant to the LTIP and subject
to the terms and provisions of the Company’s restricted stock award attached as
Exhibit D hereto.

  g.   The option to acquire Common Stock and the restricted stock award in
Sections 3.04f (i) and (iii) shall not be considered a part of Employee’s
participation in the LTIP for the 2007 calendar year. Employee may be eligible
for additional grants of equity awards under the LTIP in addition to the award
in Sections 3.04(ii) and (iv) in the first calendar quarter of 2007, subject to
the approval of the Committee in its sole discretion.

-9-



--------------------------------------------------------------------------------



 



  h.   Subject to the approval of the Committee, the Employee shall be provided
with a right to receive supplemental retirement benefits payable upon
termination of service, for any reason other than Cause, following attainment of
normal retirement age as specified by the Committee for the employee. The
Committee shall, in its sole discretion, determine the amount of any such
benefits payable, the form of payment, and any other payment conditions as it
shall determine to be appropriate.

  3.05   TERMINATION WITHOUT CHANGE IN CONTROL. Notwithstanding anything herein
to the contrary, the Company shall have the right to terminate Employee’s
employment at any time during the Employment Period, as defined in Section 3.03
(including any extended term). In the event of any Termination, as defined in
Section 2.10, if the Termination does not entitle Employee to payments and
benefits under Article IV, the Company shall, within thirty (30) days following
such Termination (subject to Section 6.04) and in exchange for a full and
complete release of claims against the Company, its affiliates, officers and
directors (“Release”), pay or provide to Employee (or his Executor,
Administrator or Estate in the event of death, as soon as reasonably practical):

  a.   An amount equal to two (2) full years of his base salary, which base
salary is here defined as twelve (12) times the then current monthly salary in
effect for Employee and all other benefits due him based upon the salary in
effect on the date of Termination (but not less than the highest annual base
salary paid to Employee during any of the three (3) years immediately preceding
his date of Termination). There shall be deducted only such amounts as may be
required by law to be withheld for taxes and other applicable deductions.     b.
  The Company shall provide to Employee for a period of two (2) full years
following the date of his Termination, life, health, accident and disability
insurance coverages which are not less than the highest benefits furnished to
Employee during the term of the Agreement at a cost to the Employee as if he had
remained a full time employee.     c.   An amount equal to two (2) times the
target award for Employee under the Company’s annual bonus plan for the fiscal
year in which Termination occurs; provided, however, that (i) if Employee has
deferred his award for such year under a Company plan, the payment due Employee
under this subparagraph shall be paid in accordance with the terms of the
deferral and (ii) if the Company has not specified a target award for such year,
the amount will be equal to two (2) times the target award for the most recent
fiscal year for which a target was specified.     d.   The “Compensation and
Benefits” Section hereof shall be applicable in determining the payments and
benefits due Employee under this Section and if Termination occurs after a
reduction in all or part of Employee’s total compensation or benefits, the lump
sum severance allowance and other compensation and benefits payable to him
pursuant to this Section shall be based upon his compensation and benefits
before the reduction.

-10-



--------------------------------------------------------------------------------



 



  e.   All life, health, hospitalization, medical and accident benefits
available to Employee’s spouse and dependents shall continue for the same term
as Employee’s benefits. If Employee dies, all benefits will be provided for a
term of two (2) years (or three (3) years if Article IV applies) after the date
of death of Employee.     f.   The Company’s obligation under this Section to
continue to pay or provide health care, life, accident and disability insurance
to Employee, Employee’s spouse and Employee’s dependents shall be reduced when
and to the extent any such benefits are paid or provided to Employee by another
employer; provided, however, that Employee shall have all rights, if any,
afforded to retirees to convert group life insurance coverage to the individual
life insurance coverage as, to the extent of, and whenever his group life
insurance coverage under this Section is reduced or expires. Apart from this
subparagraph, Employee shall have and be subject to no obligation to mitigate.  
  g.   The Company shall deduct applicable withholding taxes in performing its
obligations under this Section.

    The form of Release to be signed by the Employee upon Termination is
attached as Exhibit E. It may be modified only by written agreement of the
parties or in the event that federal, state and/or local laws impose new
restrictions or regulations on releases or impose potential liabilities on the
Company that did not exist at the time the Agreement was signed.       In the
event of Employee’s Termination without a Change in Control, Employee is
entitled only to the termination payments and benefits described in this
Section 3.05 and in the LTIP and any other equity incentive plans maintained by
the Company and agreements thereunder. For the avoidance of doubt and to avoid
duplication of benefits, to the extent the Company’s performance under this
Section includes the performance of the Company’s obligations to Employee under
any other plan or under another agreement between the Company and Employee, the
rights of Employee under such other plan or other agreement, which are
discharged under the Agreement, are discharged, surrendered, or released pro
tanto.   IV.   CHANGE IN CONTROL

  4.01   EXTENSION OF EMPLOYMENT PERIOD. The Employment Period shall be
immediately and without further action extended for a term of three (3) years
following the effective date of the Change in Control and will expire at 12:00
o’clock midnight on the last day of the month following three (3) years after
the Change in Control; provided, however, that if the Change in Control is
solely on account of a Limited Change in Control, the Employment Period shall be

-11-



--------------------------------------------------------------------------------



 



      extended for two (2) years following the effective date of the Limited
Change in Control. Upon completion of the extended term resulting from either a
Change of Control or a Limited Change of Control as referenced in the previous
sentence, the Employment Period will be thereafter extended for successive terms
of one (1) year each, unless terminated, all in the manner specified in
Section 3.03.     4.02   CHANGE IN CONTROL TERMINATION PAYMENTS AND BENEFITS. In
the event Employee has a Change in Control Termination, Employee will receive
the payments and benefits specified in the “Termination Without Change in
Control” Section at the same time and in the same manner therein specified
except as amended and modified below:

  a.   The salary and benefits specified in Section 3.05a. will be paid based
upon a multiple of three (3) years (instead of two (2) years).     b.   Life,
health, accident and disability insurance specified in Section 3.05b. will be
provided until (i) Employee becomes reemployed and receives similar benefits
from a new employer or (ii) three (3) years after the date of a Change in
Control Termination, whichever is earlier.     c.   An amount equal to three
(3) times the maximum award that Employee could receive under the Company’s
annual bonus plan for the fiscal year in which the Change in Control Termination
occurs, instead of the benefits provided in Section 3.05c hereof.     d.   All
other rights and benefits specified in Section 3.05 and in the LTIP and any
other equity incentive plans maintained by the Company and agreements
thereunder.

In the event of Employee’s Change in Control Termination or resignation under
Section 4.03, Employee is entitled only to the termination payments and benefits
described in this Section 4.02.

  4.03   VOLUNTARY RESIGNATION UPON CHANGE IN CONTROL. If Employee voluntarily
resigns his employment within twelve (12) months after a Change in Control which
does not constitute a Limited Change in Control (whether or not the Company may
be alleging the right to terminate employment for Cause), he will receive the
same payments, compensation and benefits as if he had had a Change in Control
Termination on the date of resignation after Change in Control.

V.   NON COMPETITION AND PROTECTION OF CONFIDENTIAL INFORMATION

  5.01   CONSIDERATION. Company promises to provide Employee with the Company’s
trade secrets and other confidential information, along with personal contacts,
that are of critical importance in securing and maintaining business prospects,
in retaining the accounts and goodwill of present Customers and protecting the
business of the Company.

-12-



--------------------------------------------------------------------------------



 



  a.   Employee, therefore, agrees that in exchange for the Company’s promise to
provide trade secrets and other confidential information, Employee agrees to the
non-competition and confidentiality obligations and covenants outlined in this
Article V and that absent his agreement to these obligations and covenants, the
Company will not now provide and will not continue to provide him with trade
secrets and other confidential information.     b.   In addition to the
consideration described in Section 5.01a, the parties agree that (i) fifteen
percent (15%) of Employee’s base salary and bonus, if any, paid and to be paid
to Employee and (ii) one hundred percent (100%) of the payments and benefits,
including Employee’s right to receive the same, under Sections 3.05 and 4.02, as
applicable, shall constitute additional consideration for the non-competition
and confidentiality agreements set forth herein.

  5.02   NON-COMPETITION. In exchange for the consideration described above in
Section 5.01, Employee agrees that during his employment with the Company and
for a period of two (2) years after he is no longer employed by the Company
(unless his employment is terminated after a Change in Control with the right to
payments and benefits under Article IV, in which event there will be no covenant
not to compete and the noncompete covenants and obligations herein will
terminate on the date of termination of Employee), Employee will not, directly
or indirectly, either as an individual, proprietor, stockholder (other than as a
holder of up to one percent (1%) of the outstanding shares of a corporation
whose shares are listed on a stock exchange or traded in accordance with the
automated quotation system of the National Association of Securities Dealers),
partner, officer, employee or otherwise:

  a.   work for, become an employee of, invest in, provide consulting services
to or in any way engage in any business which (i) is primarily engaged in the
drilling and workover of oil and gas wells within the geographical area
described in Section 5.02(e) and (ii) actually competes with the Company; or    
b.   provide, sell, offer to sell, lease, offer to lease, or solicit any orders
for any products or services which the Company provided and with regard to which
Employee had direct or indirect supervision or control, within three (3) years
preceding Employee’s termination of employment, to or from any person, firm or
entity which was a Customer for such products or services of the Company during
the three (3) years preceding such termination from whom the Company had
solicited business during such three (3) years; or     c.   actively solicit,
aid, counsel or encourage any officer, director, employee or other individual to
(i) leave his or her employment or position with the Company, (ii) compete with
the business of the Company, or (iii) violate

-13-



--------------------------------------------------------------------------------



 



      the terms of any employment, non-competition or similar agreement with the
Company; or     d.   directly or indirectly (i) influence the employment of, or
engagement in any contract for services or work to be performed by, or (ii)
otherwise use, utilize or benefit from the services of any officer, director,
employee or any other individual holding a position with the Company within two
(2) years after the date of termination of employment of Employee with the
Company or within two (2) years after such officer, director, employee or
individual terminated employment with the Company, whichever period expires
earlier; provided however, Employee can seek written consent from the Company to
hire an officer, director, employee or individual who has terminated employment
with the Company, and Company consent will not be unreasonably withheld.

The geographical area within which the non-competition obligations and covenants
of the Agreement shall apply is that territory within two hundred (200) miles of
(i) any of the Company’s present offices, (ii) any of the Company’s present rig
yards or rig operations and (iii) any additional location where the Company, as
of the date of any action taken in violation of the non-competition obligations
and covenants of the Agreement, has an office, a rig yard, a rig operation or
definitive plans to locate an office, a rig operation or a rig yard or has
recently conducted rig operations. Notwithstanding the foregoing, if the two
hundred (200) mile radius extends into another country or its territorial waters
and the Company is not then doing business in that other country, there will be
no territorial limitations extending into such other country.
At any time during the period covered by this Section 5.02, the Employee may
provide the Company with a written request, setting forth with particularity any
proposed employment, business arrangement and/or other activities in which the
Employee proposes to engage, and requesting that the Company state its position
as to whether it considers the proposed activities a violation of the covenants
set forth in this Section 5.02. The Company shall respond in writing to the
request within a reasonable period of time after receipt.

  5.03   CONFIDENTIALITY/PROTECTION OF INFORMATION. Employee acknowledges that
his employment with the Company will, of necessity, provide him with specialized
knowledge which, if used in competition with the Company, or divulged to others,
could cause serious harm to the Company. Accordingly, Employee will not at any
time during or after his employment by the Company, directly or indirectly,
divulge, disclose, use or communicate to any person, firm or corporation in any
manner whatsoever any information concerning any matter specifically affecting
or relating to the Company or the business of the Company. While engaged as an
employee of the Company, Employee may only use information concerning any
matters affecting or relating to the Company or the business of the Company for
a purpose which is necessary to the carrying out of Employee’s duties as an
employee of the Company, and Employee may not make any use of any information of
the Company after he is no longer an employee of

-14-



--------------------------------------------------------------------------------



 



      the Company. Employee agrees to the foregoing without regard to whether
all of the foregoing matters will be deemed confidential, material or important,
it being stipulated by the parties that all information, whether written or
otherwise, regarding the Company’s business, including, but not limited to,
information regarding Customers, Customer lists, costs, prices, earnings,
products, services, formulae, compositions, machines, equipment, apparatus,
systems, manufacturing procedures, operations, potential acquisitions, new
location plans, prospective and executed contracts and other business plans and
arrangements, and sources of supply, is prima facie presumed to be important,
material and confidential information of the Company for the purposes of the
Agreement, except to the extent that such information may be otherwise lawfully
and readily available to the general public. Employee further agrees that he
will, upon termination of his employment with the Company, return to the Company
all books, records, lists and other written, electronic, typed or printed
materials, whether furnished by the Company or prepared by Employee, which
contain any information relating to the Company’s business, and Employee agrees
that he will neither make nor retain any copies of such materials after
termination of employment. Notwithstanding any of the foregoing, nothing in the
Agreement shall prevent Employee from complying with applicable federal and/or
state laws.     5.04   COMPANY REMEDIES FOR VIOLATION OF NON-COMPETITION OR
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. Without limiting the right
of the Company to pursue all other legal and equitable rights available to it
for violation of any of the obligations and covenants made by Employee herein,
it is expressly agreed that:

  a.   the terms and provisions of this Agreement are reasonable and constitute
an otherwise enforceable agreement to which the provisions of this Article V are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN.
Sections 15.50-15.52;     b.   the consideration provided by the Company under
this Agreement is not illusory;     c.   the consideration given by the Company
under this Agreement, including, without limitation, the provision and continued
provision by the Company of trade secrets and other confidential information to
Employee, gives rise to the Company’s interest in restraining and prohibiting
Employee from engaging in the unfair competition prohibited by Section 5.02 and
Employee’s promise not to engage in the unfair competition prohibited by
Section 5.02 is designed to enforce Employee’s consideration (or return
promises), including, without limitation, Employee’s promise to not use or
disclose confidential information or trade secrets; and     d.   the injury
suffered by the Company by a violation of any obligation or covenant in this
Article V of the Agreement will be difficult to calculate in damages in an
action at law and cannot fully compensate the Company for

-15-



--------------------------------------------------------------------------------



 



      any violation of any obligation or covenant in this Article V of the
Agreement, accordingly:

  (i)   the Company shall be entitled to injunctive relief without the posting
of a bond or other security to prevent violations thereof and to prevent
Employee from rendering any services to any person, firm or entity in breach of
such obligation or covenant and to prevent Employee from divulging any
confidential information; and     (ii)   compliance with the Agreement is a
condition precedent to the Company’s obligation to make payments of any nature
to Employee, subject to the other provisions hereof.

  5.05   TERMINATION OF BENEFITS FOR VIOLATION OF NON-COMPETITION AND
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. If Employee materially
violates the confidentiality/protection of information and/or non-competition
obligations and covenants herein or any other related agreement he may have
signed as an employee of the Company, Employee agrees there shall be no
obligation on the part of the Company to provide any payments or benefits (other
than payments or benefits already earned or accrued) described in Section 3.05
of the Agreement, subject to the provision of Section 6.01 hereof. If Employee
is terminated after a Change in Control with the right to payments and benefits
under Article IV, there will be no withholding of benefits or payments due to a
violation of the non-competition obligations hereof and Employee will not be
bound by the non-competition provisions hereof.     5.06   REFORMATION OF SCOPE.
If the provisions of the confidentiality and/or non-competition obligations and
covenants should ever be deemed to exceed the time, geographic or occupational
limitations permitted by the applicable law, Employee and the Company agree that
such provisions shall be and are hereby reformed to the maximum time, geographic
or occupational limitations permitted by the applicable law, and the
determination of whether Employee violated such obligation and covenant will be
based solely on the limitation as reformed.     5.07   RETURN OF CONSIDERATION.
Employee specifically recognizes and affirms that the non-competition
obligations set out in Section 5.02 are material and important terms of this
Agreement, and Employee further agrees that should all or any part of the
non-competition obligations described in Section 5.02 be held or found invalid
or unenforceable for any reason whatsoever by a court of competent jurisdiction
in a legal proceeding between Employee and the Company, the Company shall be
entitled to the immediate return and receipt from Employee of all consideration
described in Section 5.01b, including interest on all amounts paid to Employee
under Section 5.01b at the maximum lawful rate.

-16-



--------------------------------------------------------------------------------



 



VI.   GENERAL

  6.01   INDEMNIFICATION. If Employee shall obtain a final judgment with respect
to any litigation brought by Employee or the Company to enforce or interpret any
provision of the Agreement, the Company, to the fullest extent permitted by
applicable law, hereby indemnifies Employee for his reasonable attorney’s fees
and disbursements incurred in such litigation and hereby agrees to pay in full
all such fees and disbursements up to a maximum of two hundred fifty thousand
dollars ($250,000) in connection with such litigation.     6.02   INCOME, EXCISE
OR OTHER TAX LIABILITY. Employee will be liable for and will pay all income tax
liability by virtue of any payments made to Employee under the Agreement, as if
the same were earned and paid in the normal course of business and not the
result of a Change in Control and not otherwise triggered by the “golden
parachute” or excess payment provisions of the Internal Revenue Code of the
United States, which would cause additional tax liability to be imposed. If any
additional income tax, excise or other taxes are imposed on any amount or
payment in the nature of compensation paid or provided to or on behalf of
Employee, the Company shall “gross-up” Employee for such tax liability by paying
to Employee an amount sufficient so that after payment of all such taxes so
imposed, Employee’s position on an after-tax basis is what it would have been
had no such additional taxes been imposed. Employee will cooperate with the
Company to minimize the tax consequences to Employee and to the Company so long
as the actions proposed to be taken by the Company do not cause any additional
tax consequences to Employee and do not prolong or delay the time that payments
are to be made, or reduce the amount of payments to be made, unless Employee
consents in writing to any delay or deferment of payment.     6.03   PAYMENT OF
BENEFITS UPON TERMINATION FOR CAUSE. If the termination of Employee is not after
a Change in Control and is for Cause, the Company will have the right to
withhold all payments other than (i) what is accrued and owing under the terms
of any employee benefit plan maintained by the Company, and (ii) those specified
in Section 6.01; provided however, that if a final judgment is entered finding
that Cause did not exist for termination, the Company will pay all benefits to
Employee to which he would have been entitled had Employee’s termination not
been for Cause, plus interest on all amounts withheld from Employee at the rate
specified for judgments under Article 5069-1.05 V.A.T.S. but not less than ten
percent (10%) per annum. If the termination for Cause occurs within three
(3) years after a Change in Control (other than a Limited Change in Control) or
within two (2) years after a Limited Change in Control, the Company shall not
have the right to suspend or withhold payments to Employee under any provision
of the Agreement until or unless a final judgment is entered upholding the
Company’s determination that the termination was for Cause, in which event
Employee will be liable to the Company for all amounts paid, plus interest at
the rate allowed for judgments under Article 5069-1.05 V.A.T.S.

-17-



--------------------------------------------------------------------------------



 



  6.04   SECTION 409A. Notwithstanding any provision of the Agreement to the
contrary, the following provisions shall apply for purposes of complying with
Section 409A of the Internal Revenue Code and applicable Treasury authorities
(“Section 409A”):

  a.   If Employee is a “specified employee,” as such term is defined in
Section 409A and determined as described below in this Section 6.04, any
payments payable as a result of Employee’s Termination (other than death or
Disability) shall not be payable before the earlier of (i) the date that is six
months after Employee’s Termination, (ii) the date of Employee’s death, or
(iii) the date that otherwise complies with the requirements of Section 409A.
This Section 6.04a shall be applied by accumulating all payments that otherwise
would have been paid within six months of Employee’s Termination and paying such
accumulated amounts at the earliest date which complies with the requirements of
Section 409A. Employee shall be a “specified employee” for the twelve-month
period beginning on April 1 of a year if Employee is a “key employee” as defined
in Section 416(i) of the Internal Revenue Code (without regard to
Section 416(i)(5)) as of December 31 of the preceding year.     b.   If any
provision of the Agreement would result in the imposition of an applicable tax
under Section 409A, Employee and the Company agree that such provision will be
reformed to avoid imposition of the applicable tax and no action taken to comply
with Section 409A shall be deemed to adversely affect Employee’s rights or
benefits hereunder.

  6.05   NON-EXCLUSIVE AGREEMENT. The specific arrangements referred to herein
are not intended to exclude or limit Employee’s participation in other benefits
available to Employee or personnel of the Company generally, or to preclude or
limit other compensation or benefits as may be authorized by the Board of
Directors of the Company at any time, or to limit or reduce any compensation or
benefits to which Employee would be entitled but for the Agreement.     6.06  
NOTICES. Notices, requests, demands and other communications provided for by the
Agreement shall be in writing and shall either be personally delivered by hand
or sent by: (i) Registered or Certified Mail, Return Receipt Requested, postage
prepaid, properly packaged, addressed and deposited in the United States Postal
System; (ii) via facsimile transmission if the receiver acknowledges receipt; or
(iii) via Federal Express or other expedited delivery service provided that
acknowledgment of receipt is received and retained by the deliverer and
furnished to the sender, if to Employee, at the last address he has filed, in
writing, with the Company, or if to the Company, to its Corporate Secretary at
its principal executive offices.     6.07   NON-ALIENATION. Employee shall not
have any right to pledge, hypothecate, anticipate, or in any way create a lien
upon any amounts provided under the Agreement, and no payments or benefits due
hereunder shall be assignable in

-18-



--------------------------------------------------------------------------------



 



      anticipation of payment either by voluntary or involuntary acts or by
operation of law. So long as Employee lives, no person, other than the parties
hereto, shall have any rights under or interest in the Agreement or the subject
matter hereof. Upon the death of Employee, his beneficiary designated under
Section 6.09 or, if none, his executors, administrators, devisees and heirs, in
that order, shall have the right to enforce the provisions hereof, to the extent
applicable.     6.08   ENTIRE AGREEMENT; AMENDMENT. This Agreement constitutes
the entire agreement of the Parties with respect of the subject matter hereof.
No provision of the Agreement may be amended, waived, or discharged except by
the mutual written agreement of the Parties. The consent of any other person(s)
to any such amendment, waiver or discharge shall not be required.     6.09  
SUCCESSORS AND ASSIGNS. The Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, by operation of law or
otherwise, including, without limitation, any corporation or other entity or
persons which shall succeed (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and the Company will require any successor, by agreement
in form and substance satisfactory to Employee, expressly to assume and agree to
perform the Agreement. Except as otherwise provided herein, the Agreement shall
be binding upon and inure to the benefit of Employee and his legal
representatives, heirs and assigns; provided, however, that in the event of
Employee’s death prior to payment or distribution of all amounts, distributions
and benefits due him hereunder, if any, each such unpaid amount and distribution
shall be paid in accordance with the Agreement to the person or persons
designated by Employee to the Company to receive such payment or distribution
and in the event Employee has made no applicable designation, to his estate. If
the Company should split, divide or otherwise become more than one entity, all
liability and obligations of the Company shall be the joint and several
liability and obligation of all of the parts, unless the Agreement is assigned
in accordance with this Section.     6.10   GOVERNING LAW. Except to the extent
required to be governed by the laws of the State of Delaware because the Company
is incorporated under the laws of said State, the validity, interpretation and
enforcement of the Agreement shall be governed by the laws of the State of
Texas.     6.11   VENUE. To the extent permitted by applicable state or federal
law, venue for all proceedings hereunder will be in the U.S. District Court for
the Southern District of Texas, Houston Division.     6.12   HEADINGS. The
headings in the Agreement are inserted for convenience of reference only and
shall not affect the meaning or interpretation of the Agreement.

-19-



--------------------------------------------------------------------------------



 



  6.13   SEVERABILITY; PARTIAL INVALIDITY. In the event that any provision,
portion or section of the Agreement is found to be invalid or unenforceable for
any reason, the remaining provisions of the Agreement shall be unaffected
thereby, shall remain in full force and effect and shall be binding upon the
parties hereto, and the Agreement will be construed to give meaning to the
remaining provisions of the Agreement in accordance with the intent of the
Agreement.     6.14   COUNTERPARTS. The Agreement may be executed in one or more
counterparts, each of which shall be deemed to be original, but all of which
together constitute one and the same instrument.     6.15   NO WAIVER.
Employee’s or the Company’s failure to insist upon strict compliance with any
provision of the Agreement or the failure to assert any right Employee or the
Company may have hereunder, shall not be deemed to be a waiver of such provision
or right or any other provision or right of the Agreement.

     IN WITNESS WHEREOF, Employee has hereunto set his hand and, pursuant to the
authorization from its Board of Directors and the Compensation Committee of such
Board of Directors, the Company has caused these presents to be executed in its
name and on its behalf.
     EXECUTED in multiple originals and/or counterparts as of the date set forth
below.

                  /s/ Rodney W. Eads       Rodney W. Eads              Date:
September 18, 2006
                       

          ATTEST:   PRIDE INTERNATIONAL, INC.
 
       
 
  By:   /s/ Louis A. Raspino
 
       
/s/ W. Gregory Looser
 
W. Gregory Looser
Secretary
      Louis A. Raspino
President and Chief Executive Officer
 
       
 
  Date:   September 15, 2006

-20-



--------------------------------------------------------------------------------



 



EXHIBIT A
PRIDE INTERNATIONAL, INC.
1998 LONG-TERM INCENTIVE PLAN
EXECUTIVE OFFICER
NON-QUALIFIED STOCK OPTION AGREEMENT
     This option agreement (“Option Agreement” or “Agreement”) executed between
PRIDE INTERNATIONAL, INC. (the “Company”), and RODNEY W. EADS (the “Optionee”),
an employee of the Company, regarding a right (the “Option”) awarded to the
Optionee on ___(the “Award Date”) to purchase from the Company up to but not
exceeding in the aggregate 75,000 shares of Common Stock (as defined in the
Pride International, Inc. 1998 Long-Term Incentive Plan (the “Plan”)) at
$_.___per share (the “Exercise Price”), such number of shares and such price per
share being subject to adjustment as provided in the Plan, and further subject
to the following terms and conditions:
     1. Relationship to Plan.
     This Option is subject to all of the terms, conditions and provisions of
the Plan and administrative interpretations thereunder, if any, which have been
adopted by the Company’s Compensation Committee (“Committee”) and are in effect
on the date hereof. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For purposes of this Option
Agreement:
     (a) “Disability” means physical or mental incapacity qualifying the
Optionee for a long-term disability under the Company’s long-term disability
plan. If no such plan exists on the Award Date, the term “Disability” means
physical or mental incapacity as determined by a doctor jointly selected by the
Optionee and the Board of Directors of the Company qualifying the Optionee for
long-term disability under reasonable employment standards.
     (b) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (c) “Option Shares” means the shares of Common Stock covered by this Option
Agreement.
     (d) “Retirement” means the Optionee’s termination of employment on or after
attainment of age 65, or, if applicable to the Optionee, any earlier age
specified as the Optionee’s Normal Retirement Age under the Pride International,
Inc. Supplemental Executive Retirement Plan.
     2. Exercise Schedule.
     (a) This Option may be exercised in installments in accordance with the
following schedule:

A-1



--------------------------------------------------------------------------------



 



          Percentage of Option Shares Date Vested   Available for Purchase Six
months of the Award Date   25% First anniversary of the Award Date   25%
Eighteen months after the Award Date   25% Second anniversary of the Award Date
  25%     100%

     The Optionee must be in continuous employment with the Company or any of
its Subsidiaries from the Award Date through the date of exercisability in order
for the Option to become exercisable with respect to additional shares of Common
Stock on such date.
     (b) This Option shall become fully exercisable, irrespective of the
limitations set forth in subparagraph (a) above, provided that the Optionee has
been in continuous employment with the Company or any of its Subsidiaries since
the Award Date, (i) upon the occurrence of a Change in Control or (ii) upon
Optionee’s Termination (as defined in Optionee’s employment agreement with the
Company and as in effect as of the Award Date).
     (c) To the extent the Option becomes exercisable, such Option may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Option pursuant to the terms
of this Agreement or the Plan.
     3. Termination of Option
     The Option hereby granted shall terminate and be of no force and effect
with respect to any shares of Common Stock not previously purchased by the
Optionee at the earliest time specified below:
     (a) the tenth anniversary of the Award Date;
     (b) if Optionee’s employment with the Company and its Subsidiaries is
terminated by the Company or a Subsidiary for serious misconduct (as determined
by the Committee) at any time after the Award Date, then the Option shall
terminate immediately upon such termination of Optionee’s employment; or
     (c) if Optionee’s employment with the Company and its Subsidiaries is
terminated for any reason other than death, Retirement, Disability or serious
misconduct, then the Option shall terminate on the first business day following
the expiration of the 120-day period which began on the date of termination of
Optionee’s employment;
     (d) if Optionee’s employment with the Company and its Subsidiaries is
terminated due to (i) death at any time after the Award Date and while in the
employ of the Company or its Subsidiaries or within 60 days after termination of
such employment, (ii) Retirement, or (iii) Disability at any time after the
Award Date, then the Option shall terminate on the first business day following
the expiration of the one-year period which began on the date of Optionee’s
death, Retirement or Disability, as applicable; or

A-2



--------------------------------------------------------------------------------



 



     (e) in the event Optionee has a Change in Control Termination (as defined
in Optionee’s employment agreement with the Company and as in effect as of the
Award Date) then the Option shall terminate on the later of (i) the date that is
two years after the date of the Change in Control or (ii) the date that is
120 days after the date of Optionee’s Change in Control Termination.
     In any event in which the Option remains exercisable for a period of time
following the date of termination of Optionee’s employment, the Option may be
exercised during such period of time only to the extent it was exercisable as
provided in Section 2 on such date of termination of Optionee’s employment. The
portion of the Option not exercisable upon termination shall terminate and be of
no force and effect upon the date of the Optionee’s termination of employment.
     4. Exercise of Option
     Subject to the limitations set forth herein and in the Plan, this Option
may be exercised by written notice provided to the Company as set forth in
Section 5. Such written notice shall (a) state the number of shares of Common
Stock with respect to which the Option is being exercised, (b) be accompanied by
cash or shares of Common Stock (not subject to limitations on transfer) or a
combination of cash and Common Stock payable to Pride International, Inc. in the
full amount of the purchase price for any shares of Common Stock being acquired
and (c) be accompanied by cash or Common Stock in the full amount of all federal
and state withholding or other employment taxes applicable to the taxable income
of such Participant resulting from such exercise (or instructions to satisfy
such withholding obligation by withholding Option Shares in accordance with
Section 8); provided, however, that any shares of Common Stock delivered in
payment of the option price that are or were the subject of an award under the
Plan must be shares that the Optionee has owned for a period of at least six
months prior to the date of exercise. For the purpose of determining the amount,
if any, of the purchase price satisfied by payment in Common Stock, such Common
Stock shall be valued at its Fair Market Value on the date of exercise.
     Notwithstanding anything to the contrary contained herein, the Optionee
agrees that he will not exercise the option granted pursuant hereto, and the
Company will not be obligated to issue any option shares pursuant to this Option
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. The Optionee agrees that, unless the options and
shares covered by the Plan have been registered pursuant to the Securities Act
of 1933, as amended (the “Act”), the Company may, at its election, require the
Optionee to give a representation in writing in form and substance satisfactory
to the Company to the effect that he is acquiring such shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such shares or any part thereof.
     If any law or regulation requires the Company to take any action with
respect to the shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as possible, shall be postponed for the
period of time necessary to take such action.

A-3



--------------------------------------------------------------------------------



 



     5. Notices
     Notice of exercise of the Option must be made in the following manner,
using such forms as the Company may from time to time provide:
     (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057, in which case the date of exercise shall be
the date of mailing; or
     (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057, in which
case the date of exercise shall be the date when receipt is acknowledged by the
Company.
     Notwithstanding the foregoing, in the event that the address of the Company
is changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address.
     Any other notices provided for in this Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Optionee, five days
after deposit in the United States mail, postage prepaid, addressed to the
Optionee at the address specified at the end of this Agreement or at such other
address as the Optionee hereafter designates by written notice to the Company.
     6. Assignment of Option
     Subject to the approval of the Committee, in its sole discretion, the
Option may be transferred by the Optionee to (i) the children or grandchildren
of the Optionee (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members (“Immediate Family Member
Trusts”) or (iii) a partnership or partnerships in which such Immediate Family
Members have at least 99% of the equity, profit and loss interests (“Immediate
Family Member Partnerships”). Subsequent transfers of transferred Options shall
be prohibited except by will or the laws of descent and distribution, unless
such transfers are made to the original Optionee or a person to whom the
original Optionee could have made a transfer in the manner described herein. No
transfer shall be effective unless and until written notice of such transfer is
provided to the Committee, in the form and manner prescribed by the Committee.
Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, and,
except as otherwise provided herein, the term Optionee shall be deemed to refer
to the transferee.
     After the death of the Optionee, exercise of the Option shall be permitted
only by the Optionee’s executor or the personal representative of the Optionee’s
estate (or by his assignee, in the event of a permitted assignment) and only to
the extent that the option was exercisable on the date of the Optionee’s death.
     7. Stock Certificates
     Certificates representing the Common Stock issued pursuant to the exercise
of the Option will bear all legends required by law and necessary or advisable
to effectuate the

A-4



--------------------------------------------------------------------------------



 



provisions of the Plan and this Option. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to the exercise of this
Option until all restrictions and conditions set forth in the Plan or this
Agreement and in the legends referred to in this Section 7 have been complied
with.
     8. Withholding
     No certificates representing shares of Common Stock purchased hereunder
shall be delivered to or in respect of an Optionee unless the amount of all
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the issuance of such shares of Common Stock has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee. The Committee
may make such provisions as it may deem appropriate for the withholding of any
taxes which it determines is required in connection with this Option. The
Optionee may pay all or any portion of the taxes required to be withheld by the
Company or paid by the Optionee in connection with the exercise of all or any
portion of this Option by delivering cash, or, with the Committee’s approval, by
electing to have the Company withhold shares of Common Stock, or by delivering
previously owned shares of Common Stock, having a Fair Market Value equal to the
amount required to be withheld or paid. The Optionee may only request
withholding Option Shares having a Fair Market Value equal to the statutory
minimum withholding amount. The Optionee must make the foregoing election on or
before the date that the amount of tax to be withheld is determined. If the
Optionee is subject to the short-swing profits recapture provisions of Section
16(b) of the Exchange Act, any such election shall be subject to such other
restrictions as may be established by the Committee in order that satisfaction
of withholding tax obligations with shares of Common Stock might be exempt from
the operation of Section 16(b) of the Exchange Act in whole or in part.
     9. Shareholder Rights
     The Optionee shall have no rights of a shareholder with respect to shares
of Common Stock subject to the Option unless and until such time as the Option
has been exercised and ownership of such shares of Common Stock has been
transferred to the Optionee.
     10. Successors and Assigns
     This Agreement shall bind and inure to the benefit of and be enforceable by
the Optionee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Optionee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
     11. No Employment Guaranteed
     No provision of this Option Agreement shall confer any right upon the
Optionee to continued employment with the Company or any Subsidiary.

A-5



--------------------------------------------------------------------------------



 



     12. Governing Law
     This Option Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Texas.
     13. Amendment
     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Optionee.

            PRIDE INTERNATIONAL, INC.
    Date: _________________________  By:           Name:   Louis A. Raspino     
  Title:   President and Chief Executive Officer     

     The Optionee hereby accepts the foregoing Option Agreement, subject to the
terms and provisions of the Plan and administrative interpretations thereof
referred to above.

         
 
  OPTIONEE:    
 
       
Date:                                                             
       
 
       
 
       

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
PRIDE INTERNATIONAL, INC.
1998 LONG-TERM INCENTIVE PLAN
EXECUTIVE OFFICER
NON-QUALIFIED STOCK OPTION AGREEMENT
     This option agreement (“Option Agreement” or “Agreement”) executed between
PRIDE INTERNATIONAL, INC. (the “Company”), and RODNEY W. EADS (the “Optionee”),
an employee of the Company, regarding a right (the “Option”) awarded to the
Optionee on ___(the “Award Date”) to purchase from the Company up to but not
exceeding in the aggregate 50,000 shares of Common Stock (as defined in the
Pride International, Inc. 1998 Long-Term Incentive Plan (the “Plan”)) at
$_.___per share (the “Exercise Price”), such number of shares and such price per
share being subject to adjustment as provided in the Plan, and further subject
to the following terms and conditions:
     1. Relationship to Plan.
     This Option is subject to all of the terms, conditions and provisions of
the Plan and administrative interpretations thereunder, if any, which have been
adopted by the Company’s Compensation Committee (“Committee”) and are in effect
on the date hereof. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For purposes of this Option
Agreement:
     (a) “Disability” means physical or mental incapacity qualifying the
Optionee for a long-term disability under the Company’s long-term disability
plan. If no such plan exists on the Award Date, the term “Disability” means
physical or mental incapacity as determined by a doctor jointly selected by the
Optionee and the Board of Directors of the Company qualifying the Optionee for
long-term disability under reasonable employment standards.
     (b) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (c) “Option Shares” means the shares of Common Stock covered by this Option
Agreement.
     (d) “Retirement” means the Optionee’s termination of employment on or after
attainment of age 65, or, if applicable to the Optionee, any earlier age
specified as the Optionee’s Normal Retirement Age under the Pride International,
Inc. Supplemental Executive Retirement Plan.
     2. Exercise Schedule.
     (a) This Option may be exercised in installments in accordance with the
following schedule:

B-1



--------------------------------------------------------------------------------



 



          Percentage of Option Shares Date Vested   Available for Purchase First
anniversary of the Award Date   25% Second anniversary of the Award Date   25%
Third anniversary of the Award Date   25% Fourth anniversary of the Award Date  
25%     100%

     The Optionee must be in continuous employment with the Company or any of
its Subsidiaries from the Award Date through the date of exercisability in order
for the Option to become exercisable with respect to additional shares of Common
Stock on such date.
     (b) This Option shall become fully exercisable, irrespective of the
limitations set forth in subparagraph (a) above, provided that the Optionee has
been in continuous employment with the Company or any of its Subsidiaries since
the Award Date, (i) upon the occurrence of a Change in Control or (ii) upon
Optionee’s Termination (as defined in Optionee’s employment agreement with the
Company and as in effect as of the Award Date).
     (c) To the extent the Option becomes exercisable, such Option may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Option pursuant to the terms
of this Agreement or the Plan.
     3. Termination of Option
     The Option hereby granted shall terminate and be of no force and effect
with respect to any shares of Common Stock not previously purchased by the
Optionee at the earliest time specified below:
     (a) the tenth anniversary of the Award Date;
     (b) if Optionee’s employment with the Company and its Subsidiaries is
terminated by the Company or a Subsidiary for serious misconduct (as determined
by the Committee) at any time after the Award Date, then the Option shall
terminate immediately upon such termination of Optionee’s employment; or
     (c) if Optionee’s employment with the Company and its Subsidiaries is
terminated for any reason other than death, Retirement, Disability or serious
misconduct, then the Option shall terminate on the first business day following
the expiration of the 120-day period which began on the date of termination of
Optionee’s employment;
     (d) if Optionee’s employment with the Company and its Subsidiaries is
terminated due to (i) death at any time after the Award Date and while in the
employ of the Company or its Subsidiaries or within 60 days after termination of
such employment, (ii) Retirement, or (iii) Disability at any time after the
Award Date, then the Option shall terminate on the first business day following
the expiration of the one-year period which began on the date of Optionee’s
death, Retirement or Disability, as applicable; or

B-2



--------------------------------------------------------------------------------



 



     (e) in the event Optionee has a Change in Control Termination (as defined
in Optionee’s employment agreement with the Company and as in effect as of the
Award Date) then the Option shall terminate on the later of (i) the date that is
two years after the date of the Change in Control or (ii) the date that is
120 days after the date of Optionee’s Change in Control Termination.
     In any event in which the Option remains exercisable for a period of time
following the date of termination of Optionee’s employment, the Option may be
exercised during such period of time only to the extent it was exercisable as
provided in Section 2 on such date of termination of Optionee’s employment. The
portion of the Option not exercisable upon termination shall terminate and be of
no force and effect upon the date of the Optionee’s termination of employment.
     4. Exercise of Option
     Subject to the limitations set forth herein and in the Plan, this Option
may be exercised by written notice provided to the Company as set forth in
Section 5. Such written notice shall (a) state the number of shares of Common
Stock with respect to which the Option is being exercised, (b) be accompanied by
cash or shares of Common Stock (not subject to limitations on transfer) or a
combination of cash and Common Stock payable to Pride International, Inc. in the
full amount of the purchase price for any shares of Common Stock being acquired
and (c) be accompanied by cash or Common Stock in the full amount of all federal
and state withholding or other employment taxes applicable to the taxable income
of such Participant resulting from such exercise (or instructions to satisfy
such withholding obligation by withholding Option Shares in accordance with
Section 8); provided, however, that any shares of Common Stock delivered in
payment of the option price that are or were the subject of an award under the
Plan must be shares that the Optionee has owned for a period of at least six
months prior to the date of exercise. For the purpose of determining the amount,
if any, of the purchase price satisfied by payment in Common Stock, such Common
Stock shall be valued at its Fair Market Value on the date of exercise.
     Notwithstanding anything to the contrary contained herein, the Optionee
agrees that he will not exercise the option granted pursuant hereto, and the
Company will not be obligated to issue any option shares pursuant to this Option
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. The Optionee agrees that, unless the options and
shares covered by the Plan have been registered pursuant to the Securities Act
of 1933, as amended (the “Act”), the Company may, at its election, require the
Optionee to give a representation in writing in form and substance satisfactory
to the Company to the effect that he is acquiring such shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such shares or any part thereof.
     If any law or regulation requires the Company to take any action with
respect to the shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as possible, shall be postponed for the
period of time necessary to take such action.

B-3



--------------------------------------------------------------------------------



 



     5. Notices
     Notice of exercise of the Option must be made in the following manner,
using such forms as the Company may from time to time provide:
     (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057, in which case the date of exercise shall be
the date of mailing; or
     (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057, in which
case the date of exercise shall be the date when receipt is acknowledged by the
Company.
     Notwithstanding the foregoing, in the event that the address of the Company
is changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address.
     Any other notices provided for in this Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Optionee, five days
after deposit in the United States mail, postage prepaid, addressed to the
Optionee at the address specified at the end of this Agreement or at such other
address as the Optionee hereafter designates by written notice to the Company.
     6. Assignment of Option
     Subject to the approval of the Committee, in its sole discretion, the
Option may be transferred by the Optionee to (i) the children or grandchildren
of the Optionee (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members (“Immediate Family Member
Trusts”) or (iii) a partnership or partnerships in which such Immediate Family
Members have at least 99% of the equity, profit and loss interests (“Immediate
Family Member Partnerships”). Subsequent transfers of transferred Options shall
be prohibited except by will or the laws of descent and distribution, unless
such transfers are made to the original Optionee or a person to whom the
original Optionee could have made a transfer in the manner described herein. No
transfer shall be effective unless and until written notice of such transfer is
provided to the Committee, in the form and manner prescribed by the Committee.
Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, and,
except as otherwise provided herein, the term Optionee shall be deemed to refer
to the transferee.
     After the death of the Optionee, exercise of the Option shall be permitted
only by the Optionee’s executor or the personal representative of the Optionee’s
estate (or by his assignee, in the event of a permitted assignment) and only to
the extent that the option was exercisable on the date of the Optionee’s death.
     7. Stock Certificates
     Certificates representing the Common Stock issued pursuant to the exercise
of the Option will bear all legends required by law and necessary or advisable
to effectuate the

B-4



--------------------------------------------------------------------------------



 



provisions of the Plan and this Option. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to the exercise of this
Option until all restrictions and conditions set forth in the Plan or this
Agreement and in the legends referred to in this Section 7 have been complied
with.
     8. Withholding
     No certificates representing shares of Common Stock purchased hereunder
shall be delivered to or in respect of an Optionee unless the amount of all
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the issuance of such shares of Common Stock has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee. The Committee
may make such provisions as it may deem appropriate for the withholding of any
taxes which it determines is required in connection with this Option. The
Optionee may pay all or any portion of the taxes required to be withheld by the
Company or paid by the Optionee in connection with the exercise of all or any
portion of this Option by delivering cash, or, with the Committee’s approval, by
electing to have the Company withhold shares of Common Stock, or by delivering
previously owned shares of Common Stock, having a Fair Market Value equal to the
amount required to be withheld or paid. The Optionee may only request
withholding Option Shares having a Fair Market Value equal to the statutory
minimum withholding amount. The Optionee must make the foregoing election on or
before the date that the amount of tax to be withheld is determined. If the
Optionee is subject to the short-swing profits recapture provisions of Section
16(b) of the Exchange Act, any such election shall be subject to such other
restrictions as may be established by the Committee in order that satisfaction
of withholding tax obligations with shares of Common Stock might be exempt from
the operation of Section 16(b) of the Exchange Act in whole or in part.
     9. Shareholder Rights
     The Optionee shall have no rights of a shareholder with respect to shares
of Common Stock subject to the Option unless and until such time as the Option
has been exercised and ownership of such shares of Common Stock has been
transferred to the Optionee.
     10. Successors and Assigns
     This Agreement shall bind and inure to the benefit of and be enforceable by
the Optionee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Optionee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
     11. No Employment Guaranteed
     No provision of this Option Agreement shall confer any right upon the
Optionee to continued employment with the Company or any Subsidiary.

B-5



--------------------------------------------------------------------------------



 



     12. Governing Law
     This Option Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Texas.
     13. Amendment
     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Optionee.

            PRIDE INTERNATIONAL, INC.
    Date: _________________________  By:           Name:   Louis A. Raspino     
  Title:   President and Chief Executive Officer     

     The Optionee hereby accepts the foregoing Option Agreement, subject to the
terms and provisions of the Plan and administrative interpretations thereof
referred to above.

         
 
  OPTIONEE:    
 
       
Date:                                                             
       
 
       
 
       

B-6



--------------------------------------------------------------------------------



 



EXHIBIT C
PRIDE INTERNATIONAL, INC.
1998 LONG-TERM INCENTIVE PLAN
EXECUTIVE OFFICER
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (“Agreement”) between PRIDE INTERNATIONAL,
INC. (the “Company”) and RODNEY W. EADS (the “Grantee”), an employee of the
Company or one of its Subsidiaries, regarding an award (“Award”) of 32,000
shares of Common Stock (as defined in the Pride International, Inc. 1998
Long-Term Incentive Plan (the “Plan”), such Common Stock comprising this Award
referred to herein as “Restricted Stock”) awarded to the Grantee on ___(the
“Award Date”), such number of shares subject to adjustment as provided in
Section 14 of the Plan, and further subject to the following terms and
conditions:
     1. Relationship to Plan.
     This Award is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee thereunder and are in effect on the date hereof. Except
as defined herein, capitalized terms shall have the same meanings ascribed to
them under the Plan. For purposes of this Agreement:
     (a) “Disability” means physical or mental incapacity qualifying the Grantee
for a long-term disability under the Company’s long-term disability plan. If no
such plan exists on the Award Date, the term “Disability” means physical or
mental incapacity as determined by a doctor jointly selected by the Grantee and
the Board of Directors of the Company qualifying the Grantee for long-term
disability under reasonable employment standards.
     (b) “Employment” means employment with the Company or any of its
Subsidiaries.
     (c) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2. Vesting Schedule.
     (a) This Award shall vest in installments in accordance with the following
schedule:

          Additional Percentage of Date Vested   Award Vested Six months after
Award Date   25% One year after Award Date   25% Eighteen months after Award
Date   25% Two years after Award Date   25%     100%

C-1



--------------------------------------------------------------------------------



 



     (b) All shares of Restricted Stock subject to this Award shall vest,
irrespective of the limitations set forth in subparagraph (a) above, provided
that the Grantee has been in continuous Employment since the Award Date, upon
the occurrence of:
     (i) a Change in Control or
     (ii) the Grantee’s Termination (as defined in the Grantee’s employment
agreement with the Company and as in effect as of the Award Date), including,
without limitation, termination by reason of death or Disability.
     3. Forfeiture of Award.
     Except as provided in any other agreement between the Grantee and the
Company, if the Grantee’s employment terminates other than by reason of the
Grantee’s Termination (as defined in the Grantee’s employment agreement with the
Company and as in effect as of the Award Date), death or Disability, all
unvested Restricted Stock as of the termination date shall be forfeited.
     4. Escrow of Shares.
     During the period of time between the Award Date and the earlier of the
date the Restricted Stock vests or is forfeited (the “Restriction Period”), the
Restricted Stock shall be registered in the name of the Grantee and held in
escrow by the Company, and the Grantee agrees, upon the Company’s written
request, to provide a stock power endorsed by the Grantee in blank. Any
certificate shall bear a legend as provided by the Company, conspicuously
referring to the terms, conditions and restrictions described in this Agreement.
Upon termination of the Restriction Period, a certificate representing such
shares shall be delivered upon written request to the Grantee as promptly as is
reasonably practicable following such termination.
     5. Code Section 83(b) Election.
     The Grantee shall be permitted to make an election under Code
Section 83(b), to include an amount in income in respect of the Award of
Restricted Stock in accordance with the requirements of Code Section 83(b).
     6. Dividends and Voting Rights.
     The Grantee is entitled to receive all dividends and other distributions
made with respect to Restricted Stock registered in his name and is entitled to
vote or execute proxies with respect to such registered Restricted Stock, unless
and until the Restricted Stock is forfeited.
     7. Delivery of Shares.
     The Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in

C-2



--------------------------------------------------------------------------------



 



order to cause the delivery of shares of Common Stock to comply with any such
law, rule, regulation or agreement.
     8. Notices.
     Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be:
     (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057; or
     (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057.
     Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Grantee, five days after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.
     9. Assignment of Award.
     Except as otherwise permitted by the Committee, the Grantee’s rights under
the Plan and this Agreement are personal; no assignment or transfer of the
Grantee’s rights under and interest in this Award may be made by the Grantee
other than by will or by the laws of descent and distribution.
     Notwithstanding the foregoing, subject to the approval of the Committee, in
its sole discretion, the Award may be transferred by the Grantee to (i) the
children or grandchildren of the Grantee (“Immediate Family Members”), (ii) a
trust or trusts for the exclusive benefit of such Immediate Family Members
(“Immediate Family Member Trusts”) or (iii) a partnership or partnerships in
which such Immediate Family Members have at least 99% of the equity, profit and
loss interests (“Immediate Family Member Partnerships”). Subsequent transfers of
a transferred Award shall be prohibited except by will or the laws of descent
and distribution, unless such transfers are made to the original Grantee or a
person to whom the original Grantee could have made a transfer in the manner
described herein. No transfer shall be effective unless and until written notice
of such transfer is provided to the Committee, in the form and manner prescribed
by the Committee. Following transfer, the Award shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer,
and except as otherwise provided herein, the term “Grantee” shall be deemed to
refer to the transferee. The consequences of termination of Employment shall
continue to be applied with respect to the original Grantee, following which the
Awards shall vest only to the extent specified in the Plan and this Agreement.

C-3



--------------------------------------------------------------------------------



 



     10. Withholding.
     At the time of delivery or vesting of Restricted Stock, the amount of all
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the delivery or vesting of such shares of Restricted
Stock shall be remitted to the Company or provisions to pay such withholding
requirements shall have been made to the satisfaction of the Committee. The
Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award. The Grantee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Grantee in connection with the all or any
portion of this Award by delivering cash, or, with the Committee’s approval, by
electing to have the Company withhold shares of Common Stock, or by delivering
previously owned shares of Common Stock, having a Fair Market Value equal to the
amount required to be withheld or paid. The Grantee may only request withholding
Restricted Stock having a Fair Market Value equal to the statutory minimum
withholding amount. The Grantee must make the foregoing election on or before
the date that the amount of tax to be withheld is determined. If the Grantee is
subject to the short-swing profits recapture provisions of Section 16(b) of the
Exchange Act, any such election shall be subject to such other restrictions as
may be established by the Committee in order that satisfaction of withholding
tax obligations with shares of Common Stock might be exempt from the operation
of Section 16(b) of the Exchange Act in whole or in part.
     11. Stock Certificates.
     Certificates representing the Common Stock issued pursuant to the Award
will bear all legends required by law and necessary or advisable to effectuate
the provisions of the Plan and this Award. The Company may place a “stop
transfer” order against shares of the Common Stock issued pursuant to this Award
until all restrictions and conditions set forth in the Plan or this Agreement
and in the legends referred to in this Section 11 have been complied with.
     12. Successors and Assigns.
     This Agreement shall bind and inure to the benefit of and be enforceable by
the Grantee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Grantee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
     13. No Employment Guaranteed.
     No provision of this Agreement shall confer any right upon the Grantee to
continued Employment with the Company or any Subsidiary.
     14. Governing Law.
     This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Texas.

C-4



--------------------------------------------------------------------------------



 



     15. Amendment.
     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.

            PRIDE INTERNATIONAL, INC.
    Date: _________________________  By:           Name:   Louis A. Raspino     
  Title:   President and Chief Executive Officer     

     The Grantee hereby accepts the foregoing Restricted Stock Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

         
 
  GRANTEE:    
 
       
Date:                                                             
       
 
       
 
       

C-5



--------------------------------------------------------------------------------



 



EXHIBIT D
PRIDE INTERNATIONAL, INC.
1998 LONG-TERM INCENTIVE PLAN
EXECUTIVE OFFICER
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (“Agreement”) between PRIDE INTERNATIONAL,
INC. (the “Company”) and RODNEY W. EADS (the “Grantee”), an employee of the
Company or one of its Subsidiaries, regarding an award (“Award”) of 25,000
shares of Common Stock (as defined in the Pride International, Inc. 1998
Long-Term Incentive Plan (the “Plan”), such Common Stock comprising this Award
referred to herein as “Restricted Stock”) awarded to the Grantee on ___(the
“Award Date”), such number of shares subject to adjustment as provided in
Section 14 of the Plan, and further subject to the following terms and
conditions:
     1. Relationship to Plan.
     This Award is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee thereunder and are in effect on the date hereof. Except
as defined herein, capitalized terms shall have the same meanings ascribed to
them under the Plan. For purposes of this Agreement:
     (a) “Disability” means physical or mental incapacity qualifying the Grantee
for a long-term disability under the Company’s long-term disability plan. If no
such plan exists on the Award Date, the term “Disability” means physical or
mental incapacity as determined by a doctor jointly selected by the Grantee and
the Board of Directors of the Company qualifying the Grantee for long-term
disability under reasonable employment standards.
     (b) “Employment” means employment with the Company or any of its
Subsidiaries.
     (c) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2. Vesting Schedule.
     (a) This Award shall vest in installments in accordance with the following
schedule:

          Additional Percentage of Date Vested   Award Vested One year after
Award Date   25% Two years after Award Date   25% Three years after Award Date  
25% Four years after Award Date   25%     100%

D-1



--------------------------------------------------------------------------------



 



     (b) All shares of Restricted Stock subject to this Award shall vest,
irrespective of the limitations set forth in subparagraph (a) above, provided
that the Grantee has been in continuous Employment since the Award Date, upon
the occurrence of:
     (i) a Change in Control or
     (ii) the Grantee’s Termination (as defined in the Grantee’s employment
agreement with the Company and as in effect as of the Award Date), including,
without limitation, termination by reason of death or Disability.
     3. Forfeiture of Award.
     Except as provided in any other agreement between the Grantee and the
Company, if the Grantee’s employment terminates other than by reason of the
Grantee’s Termination (as defined in the Grantee’s employment agreement with the
Company and as in effect as of the Award Date), death or Disability, all
unvested Restricted Stock as of the termination date shall be forfeited.
     4. Escrow of Shares.
     During the period of time between the Award Date and the earlier of the
date the Restricted Stock vests or is forfeited (the “Restriction Period”), the
Restricted Stock shall be registered in the name of the Grantee and held in
escrow by the Company, and the Grantee agrees, upon the Company’s written
request, to provide a stock power endorsed by the Grantee in blank. Any
certificate shall bear a legend as provided by the Company, conspicuously
referring to the terms, conditions and restrictions described in this Agreement.
Upon termination of the Restriction Period, a certificate representing such
shares shall be delivered upon written request to the Grantee as promptly as is
reasonably practicable following such termination.
     5. Code Section 83(b) Election.
     The Grantee shall be permitted to make an election under Code
Section 83(b), to include an amount in income in respect of the Award of
Restricted Stock in accordance with the requirements of Code Section 83(b).
     6. Dividends and Voting Rights.
     The Grantee is entitled to receive all dividends and other distributions
made with respect to Restricted Stock registered in his name and is entitled to
vote or execute proxies with respect to such registered Restricted Stock, unless
and until the Restricted Stock is forfeited.
     7. Delivery of Shares.
     The Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in

D-2



--------------------------------------------------------------------------------



 



order to cause the delivery of shares of Common Stock to comply with any such
law, rule, regulation or agreement.
     8. Notices.
     Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be:
     (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057; or
     (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057.
     Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Grantee, five days after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.
     9. Assignment of Award.
     Except as otherwise permitted by the Committee, the Grantee’s rights under
the Plan and this Agreement are personal; no assignment or transfer of the
Grantee’s rights under and interest in this Award may be made by the Grantee
other than by will or by the laws of descent and distribution.
     Notwithstanding the foregoing, subject to the approval of the Committee, in
its sole discretion, the Award may be transferred by the Grantee to (i) the
children or grandchildren of the Grantee (“Immediate Family Members”), (ii) a
trust or trusts for the exclusive benefit of such Immediate Family Members
(“Immediate Family Member Trusts”) or (iii) a partnership or partnerships in
which such Immediate Family Members have at least 99% of the equity, profit and
loss interests (“Immediate Family Member Partnerships”). Subsequent transfers of
a transferred Award shall be prohibited except by will or the laws of descent
and distribution, unless such transfers are made to the original Grantee or a
person to whom the original Grantee could have made a transfer in the manner
described herein. No transfer shall be effective unless and until written notice
of such transfer is provided to the Committee, in the form and manner prescribed
by the Committee. Following transfer, the Award shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer,
and except as otherwise provided herein, the term “Grantee” shall be deemed to
refer to the transferee. The consequences of termination of Employment shall
continue to be applied with respect to the original Grantee, following which the
Awards shall vest only to the extent specified in the Plan and this Agreement.

D-3



--------------------------------------------------------------------------------



 



     10. Withholding.
     At the time of delivery or vesting of Restricted Stock, the amount of all
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the delivery or vesting of such shares of Restricted
Stock shall be remitted to the Company or provisions to pay such withholding
requirements shall have been made to the satisfaction of the Committee. The
Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award. The Grantee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Grantee in connection with the all or any
portion of this Award by delivering cash, or, with the Committee’s approval, by
electing to have the Company withhold shares of Common Stock, or by delivering
previously owned shares of Common Stock, having a Fair Market Value equal to the
amount required to be withheld or paid. The Grantee may only request withholding
Restricted Stock having a Fair Market Value equal to the statutory minimum
withholding amount. The Grantee must make the foregoing election on or before
the date that the amount of tax to be withheld is determined. If the Grantee is
subject to the short-swing profits recapture provisions of Section 16(b) of the
Exchange Act, any such election shall be subject to such other restrictions as
may be established by the Committee in order that satisfaction of withholding
tax obligations with shares of Common Stock might be exempt from the operation
of Section 16(b) of the Exchange Act in whole or in part.
     11. Stock Certificates.
     Certificates representing the Common Stock issued pursuant to the Award
will bear all legends required by law and necessary or advisable to effectuate
the provisions of the Plan and this Award. The Company may place a “stop
transfer” order against shares of the Common Stock issued pursuant to this Award
until all restrictions and conditions set forth in the Plan or this Agreement
and in the legends referred to in this Section 11 have been complied with.
     12. Successors and Assigns.
     This Agreement shall bind and inure to the benefit of and be enforceable by
the Grantee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Grantee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
     13. No Employment Guaranteed.
     No provision of this Agreement shall confer any right upon the Grantee to
continued Employment with the Company or any Subsidiary.
     14. Governing Law.
     This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Texas.

D-4



--------------------------------------------------------------------------------



 



     15. Amendment.
     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.

            PRIDE INTERNATIONAL, INC.
    Date: _________________________  By:           Name:   Louis A. Raspino     
  Title:   President and Chief Executive Officer     

     The Grantee hereby accepts the foregoing Restricted Stock Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

         
 
  GRANTEE:    
 
       
Date:                                                             
       
 
       
 
       

D-5



--------------------------------------------------------------------------------



 



EXHIBIT E
Waiver And Release
     Pursuant to the terms of my Agreement with Pride International, Inc.
effective September 18, 2006, and in exchange for the payments and benefits as
provided in either sections 3.05 or 4.02 of the Agreement, as applicable (the
“Separation Benefits”), I hereby waive all claims against and release (i) Pride
International, Inc. and its directors, officers, employees, agents, insurers,
predecessors, successors and assigns (collectively referred to as the
“Company”), (ii) all of the affiliates (including all parent companies and all
wholly or partially owned subsidiaries) of the Company and their directors,
officers, employees, agents, insurers, predecessors, successors and assigns
(collectively referred to as the “Affiliates”), and (iii) the Company’s and its
Affiliates’ employee benefit plans and the fiduciaries and agents of said plans
(collectively referred to as the “Benefit Plans”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with or separation from employment with the Company and its
Affiliates. (The Company, its Affiliates and the Benefit Plans are sometimes
hereinafter collectively referred to as the “Released Parties.”)
     I understand that signing this Waiver and Release is an important legal
act. I acknowledge that I have been advised in writing to consult an attorney
before signing this Waiver and Release. I understand that, in order to be
eligible for the Separation Benefits, I must sign (and return to the Company)
this Waiver and Release before I will receive the Separation Benefits. I
acknowledge that I have been given at least [___] days to consider whether to
accept the Separation Benefits and whether to execute this Waiver and Release.
     In exchange for the payment to me of the Separation Benefits, (1) I agree
not to sue in any local, state and/or federal court regarding or relating in any
way to my employment with or separation from employment with the Company and its
Affiliates, and (2) I knowingly and voluntarily waive all claims and release the
Released Parties from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from employment with the Company and its
Affiliates, except to the extent that my rights are vested under the terms of
any employee benefit plans sponsored by the Company and its Affiliates and
except with respect to such rights or claims as may arise after the date this
Waiver and Release is executed. This Waiver and Release includes, but is not
limited to, claims and causes of action under: Title VII of the Civil Rights Act
of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990; the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Workers Adjustment and Retraining Notification Act
of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act; the
Texas Labor Code §21.001 et. seq.; the Texas Labor Code; claims in connection
with workers’ compensation or “whistle blower” statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory or common law. Further, I expressly represent that no
promise or agreement which is not expressed in this Waiver and Release has been
made to me in executing this Waiver and Release, and that I am relying on my own
judgment in executing this Waiver and Release, and that I am not relying on any
statement or representation of the Company or its Affiliates or any of their
agents. I agree that this Waiver and Release is

E-1



--------------------------------------------------------------------------------



 



valid, fair, adequate and reasonable, is with my full knowledge and consent, was
not procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform me. I acknowledge and agree that
the Company will withhold any taxes required by federal or state law from the
Separation Benefits otherwise payable to me.
     Notwithstanding the foregoing, I do not release and expressly retain
(a) all rights to indemnity, contribution, and a defense, and directors and
officers and other liability coverage that I may have under any statute, the
bylaws of the Company or by other agreement; and (b) the right to any unpaid
accrued and unused vacation, unpaid reasonable business expenses, and any
accrued benefits payable under any Company welfare plan or 401K plan.
     I acknowledge that payment of the Separation Benefits is not an admission
by any one or more of the Released Parties that they engaged in any wrongful or
unlawful act or that they violated any federal or state law or regulation. I
acknowledge that neither the Company nor its Affiliates have promised me
continued employment or represented to me that I will be rehired in the future.
I acknowledge that my employer and I contemplate an unequivocal, complete and
final dissolution of my employment relationship. I acknowledge that this Waiver
and Release does not create any right on my part to be rehired by the Company or
its Affiliates, and I hereby waive any right to future employment by the Company
or its Affiliates.
     Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release. I acknowledge
that this Waiver and Release sets forth the entire understanding and agreement
between me and the Company and its Affiliates concerning the subject matter of
this Waiver and Release and supersede any prior or contemporaneous oral and/or
written agreements or representations, if any, between me and the Company or its
Affiliates.
     I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions, or events of the Company or its Affiliates which
occur after the date of the execution of this Waiver and Release.

     
 
   
Employee’s Printed Name
  Company’s Representative
 
   
 
   
Employee’s Signature
  Company’s Execution Date
 
   
 
   
Employee’s Signature Date
   
 
   
 
   
Employee’s Social Security Number
   

E-2